Citation Nr: 0411925	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-10 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis and osteoarthritic changes at the metatarsal heads.

2.  Entitlement to service connection for bilateral leg 
conditions with degenerative joint disease of the knees.


REPRESENTATION

Appellant represented by:	Paul Perona, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from July 1961 until May 1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.

The Board notes that the issues on appeal were denied, on the 
basis of a finding that the claims were not well-grounded, by 
a RO decision in January 1999, notice of which was issued on 
February 1, 1999.  The Veterans Claims Assistance Act, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), enacted on 
November 9, 2000, eliminated the well-grounded- claim 
requirement and modified the Secretary's duties to notify and 
assist claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  Under Section 7(b) of the VCAA, a 
claim denied or dismissed as not well-grounded shall, on the 
request of the claimant or on the Secretary's own motion, be 
readjudicated as if the denial or dismissal had not been 
made, provided that the denial was one that became final 
during the period beginning on July 14, 1999 and ending on 
the date of enactment of the VCAA (November 9, 2000).  See 
also VAOPGCPREC 3-2001.  The January 1999 RO denial became 
final in February 2000.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board has reviewed the claims file and determines that 
additional development is necessary in order to comply with 
the VCAA and Quartuccio.  Indeed, at the veteran's October 
2003 hearing before the undersigned, he identified treatment 
records that have not been associated with the claims file.  
Specifically, the veteran reported that he was examined by W. 
Y. K., M.D., in 1979 when he began employment with 
Consolidated Freightways of Palo Alto.  (Transcript of Board 
hearing on October 1, 2003 (Tr.), at page (pg.) 25.)  While 
later treatment records written by W. Y. K., M.D., are 
associated with the claims file, there are no reports of 
examination dated in 1979, as the veteran has claimed there 
should be.  Moreover, while the veteran indicated that 
Consolidated Freightways of Palo Alto was no longer in 
business, he provided what he believed was W. Y. K.'s current 
business address.  (Tr. at pg. 27.)  However, there is no 
indication in the record that any efforts have been made to 
obtain such records.  

Additionally, the veteran's October 2003 testimony also 
indicated treatment prior to 1979, by a Dr. B.  (Tr. at pg. 
26.)  Again such evidence is not affiliated with the claims 
file, nor does it appear that any efforts were undertaken to 
procure such documents.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent. 

2.  Contact the veteran and request that 
he provide the full name, last known 
address and approximate dates of 
treatment with respect to Dr. Burn, and 
also for any other caregivers who treated 
his bilateral foot and/or leg conditions 
since service.  Once such information is 
gathered, the RO should attempt to obtain 
any documents so identified that are not 
currently affiliated with the claims 
file.  The RO should also attempt to 
procure any records from Dr. Won Y. Kim, 
710 Peoria Street, Peru, Illinois  61354, 
dated in 1979.  If any search is 
unsuccessful, such must be clearly 
documented in the claims file.   

3.  If any additional evidence is 
obtained as a result of the above action, 
then the RO must readjudicate the issues 
on appeal and consider all evidence 
received since issuance of the most 
recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




